Townsend, J.
When the copy of the process served upon the defendant is made returnable to the wrong court, the same is not void, but merely defective and amendable. See W. T. Rawleigh Co. v. Watts, 68 Ga. App. 786 (24 S. E. 2d, 213). However, upon the hearing of a demurrer to a plea raising this question, where there is no offer to amend, it is error to sustain the demurrer. Accordingly in the instant case the trial court erred in sustaining the demurrer to the plea.

Judgment reversed.


MacIntyre, P.J., and Gardner, J., concur.

Graham Wright, Robert L. Scoggin, for plaintiff in error.
Gary Hamilton, James Maddox, contra.